Title: Instructions to Major John Jameson, 11 October 1777
From: Washington, George
To: Jameson, John



Sir,
[Towamencin Township, Pa., 11 October 1777]

You are immediately to proceed with the detachment under your command to Chester County, and there collect as many horses as you can find; proper for the service of the light dragoons. You are also to make collections from the inhabitants of as many blankets Shoes stockings and other articles of covering and cloathing, which are wanted for the use of the army, as you can possibly procure; giving receipts if required of what you take and at all events keeping an exact list of the names of the persons from whom you get them, and the number or quantity you get from each; which you are to report to me in order that a future settlement may be made with the proprietors. In the prosecution of this business you are to endeavour to make a discrimination between the well affected and disaffected inhabitants; taking from the former with a more sparing and indulgent hand than from the latter; as far as this can be done consistent with a proper attention to our wants and necessities, which you well know to be great and pressing. I have written to General Potter desiring him to give you all the aid in his power; you will accordingly apply to him for such assistance as you may stand in need of, for the more effectual execution of the business you are sent upon. Given at Head Quarters, October 11th 1777.
